


116 S587 IS: United States-Mexico Economic Partnership Act
U.S. Senate
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 587
IN THE SENATE OF THE UNITED STATES

February 27, 2019
Mr. Cornyn (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To promote economic partnership and cooperation between the United States and Mexico.
 
 
1.Short titleThis Act may be cited as the United States-Mexico Economic Partnership Act.  2.FindingsCongress finds the following: 
(1)The United States and Mexico have benefitted from a bilateral, mutually beneficial partnership focused on advancing the economic interests of both countries.  (2)In 2013, Mexico adopted major energy reforms that opened its energy sector to private investment, increasing energy cooperation between Mexico and the United States and opening new opportunities for United States energy engagement. 
(3)On January 18, 2018, the Principal Deputy Assistant Secretary for Educational and Cultural Affairs at the Department of State stated, Our exchange programs build enduring relationships and networks to advance U.S. national interests and foreign policy goals. … The role of our exchanges … in advancing U.S. national security and economic interests enjoys broad bipartisan support from Congress and other stakeholders, and provides a strong return on investment..  (4)According to the Institute of International Education, in the 2015–2016 academic year, more than 56,000 United States students studied in other countries in the Western Hemisphere region while more than 84,000 non-United States students from the region studied in the United States, but only 5,000 of those United States students studied in Mexico and only 16,000 of those non-United States students were from Mexico. 
(5)In March 2011, the United States launched the 100,000 Strong in the Americas Initiative, which seeks to increase educational exchanges between the United States and other countries in the Western Hemisphere region so that 100,000 United States students are studying in other countries in the Western Hemisphere region and 100,000 non-United States students from the region are studying in the United States per year by 2020.  (6)In January 2014, the United States established the 100,000 Strong in the Americas Innovation Fund, which seeks to realize the goals of the 100,000 Strong in the Americas Initiative by facilitating a public-private partnership between the Department of State and nongovernmental organizations, corporations, and universities in the United States and other countries of the Western Hemisphere region. 
(7)To date, the 100,000 Strong in the Americas Innovation Fund has awarded more than 100 grants to more than 250 higher education institutions from 25 countries in the Western Hemisphere region, and has raised $9,000,000 in investments, 75 percent of which was from corporations, foundations, and regional governments.  3.Statement of policyIt is the policy of the United States— 
(1)to continue deepening economic cooperation between the United States and Mexico; and  (2)to seek to prioritize and expand educational and professional exchange programs with Mexico, including through the framework of the 100,000 Strong in the Americas Initiative. 
4.Strategy to prioritize and expand educational and professional exchange programs with Mexico 
(a)In generalThe Secretary of State shall develop a strategy to carry out the policy described in section 3, which shall include prioritizing and expanding educational and professional exchange programs with Mexico through the framework of the 100,000 Strong in the Americas Initiative.  (b)ElementsThe strategy required under subsection (a) shall— 
(1)encourage more academic exchanges between the United States and Mexico at the secondary, post-secondary, and post-graduate levels, especially with communities and through academic institutions in the covered United States-Mexico border region;  (2)encourage United States and Mexican academic institutions and businesses to collaborate to assist prospective and developing entrepreneurs in strengthening their business skills and promoting cooperation and joint business initiatives across the United States and Mexico, with a focus on initiatives in the covered United States-Mexico border region; 
(3)promote energy infrastructure coordination and cooperation through support of vocational-level education, internships, and exchanges between the United States and Mexico; and  (4)assess the feasibility of fostering partnerships between universities in the United States and medical school and nursing programs in Mexico to ensure that medical school and nursing programs in Mexico have comparable accreditation standards as medical school and nursing programs in the United States by the Accreditation and Standards in Foreign Medical Education, in addition to the Accreditation Commission For Education in Nursing, so that medical students can pass medical licensing board exams, and nursing students can pass nursing licensing exams, in the United States. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that describes the strategy required under subsection (a).  5.DefinitionsIn this Act: 
(1)100,000 strong in the americas initiativeThe term 100,000 Strong in the Americas Initiative means the initiative established in March 2011 by the United States Government to increase educational exchanges in the Western Hemisphere.  (2)Covered united states-mexico border regionThe term covered United States-Mexico border region means those portions of the United States and Mexico that are within 100 kilometers of the international boundary between those countries.

